                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    REBECCA A. P., 1                             )
                                                 )
                       Plaintiff,                )
                                                 )
    vs.                                          )   Case No. 19-cv-430-DGW 2
                                                 )
    COMMISSIONER OF SOCIAL                       )
    SECURITY,                                    )
                                                 )
                       Defendant.                )

                              MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying her application for

Supplemental Security Income (SSI) benefits pursuant to 42 U.S.C. § 423.

                                    Procedural History

          Plaintiff applied for SSI in November 2015, alleging disability as of July 4,

2000. After holding an evidentiary hearing, an ALJ denied the application on July

11, 2018. (Tr. 59-72). The Appeals Council denied review, and the decision of

the ALJ became the final agency decision. (Tr. 1). Administrative remedies have

been exhausted and a timely complaint was filed in this Court.




1
  The Court will not use plaintiff’s full name in this Memorandum and Order in order to protect
her privacy. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.
2
  This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 14.
                                       Page 1 of 25
                                Issues Raised by Plaintiff

       Plaintiff raises the following points:

       1.     The ALJ erred by impermissibly playing doctor when he independently
              interpreted the medical evidence to arrive at his RFC determination.

       2.     The ALJ erred by finding Phillips’ statements about the intensity,
              persistence, and limiting effects of her symptoms are not entirely
              consistent with the medical evidence.

       3.     The ALJ erred by failing to consider the combined effect of Phillips’
              impairments.

                               Applicable Legal Standards

       To qualify for SSI, a claimant must be disabled within the meaning of the

applicable statutes and regulations. 3 Under the Social Security Act, a person is

disabled if she has an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the


3
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20
C.F.R. pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and
1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes and
regulations are identical. Furthermore, 20 C.F.R. § 416.925 detailing medical considerations
relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most
citations herein are to the DIB regulations out of convenience.

                                        Page 2 of 25
plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.

      An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. A negative answer at any step, other than at step three,

precludes a finding of disability. The plaintiff bears the burden of proof at steps

one through four. Once the plaintiff shows an inability to perform past work, the

burden then shifts to the Commissioner to show the plaintiff’s ability to engage in

other work existing in significant numbers in the national economy. Zurawski v.

Halter, 245 F.3d 881, 886 (7th Cir. 2001).

      It is important to recognize that the scope of review is limited. “The findings

of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).    The Supreme Court defines substantial evidence as, “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 2019 WL 1428885, at *3 (S. Ct. Apr. 1, 2019)

(internal citations omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of
                                    Page 3 of 25
the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), and cases cited therein.

                             The Decision of the ALJ

      The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the date of the application. He found that plaintiff had severe impairments

of diabetes, asthma/COPD, obstructive sleep apnea, degenerative disc disease with

sciatica, history of mitral valve prolapse, obesity, depression, bipolar, anxiety, and

post-traumatic stress disorder (PTSD).

      The ALJ found that plaintiff has the residual functional capacity (RFC) to

perform light work, in that she can lift, carry, push, and pull ten pounds frequently

and occasionally. She can sit, stand and/or walk for six hours each in an eight-

hour workday.     She can frequently climb ramps and stairs, but never climb

ladders, ropes, or scaffolding.   She can occasionally stoop, kneel, crouch, and

crawl. She can occasionally use her right lower extremity for operation of foot

controls and occasionally reach overhead with her right upper extremity.          She

should avoid concentrated exposure to extreme cold, heat, humidity, fumes, odors,

dust, gases, and areas of poor ventilation.       She cannot work in levels with

respiratory irritants similar to those found in chemical plants, automotive garages,


                                   Page 4 of 25
coal mines, farms, or grain silos. She can learn and engage in rote tasks that

require the exercise of little independent judgment or decision-making and can be

learned from a short demonstration. She must work in a stable setting where

there is little change in terms of tools used, the processes employed, or the setting

itself, and change, where necessary, is introduced gradually. She would be unable

to work a job that required her to engage in work-related interactions with the

general public.     She could not perform jobs that involve working in close

coordination with co-workers. Therefore, she could work jobs that entail only

occasional work-related interaction with her co-workers. Lastly, she can perform

jobs that entail no more than occasional interaction with her supervisor.

      Plaintiff had no past relevant work. Based on the testimony of a vocational

expert, the ALJ concluded that plaintiff was not disabled because she was able to

do jobs which exist in significant numbers in the national economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in 1968 and was fifty years old on the date of the ALJ’s

decision. Her alleged date of onset was July 4, 2000. (Tr. 245). Plaintiff said

she stopped working in October 2015 because of her conditions and because she


                                     Page 5 of 25
was fired for having sciatic nerve pain. She worked as a home health tech from

1990 to 2000 and as a housekeeper at a motel for less than a month in October

2015. (Tr. 250-251).

      In a Function Report submitted in December 2015, plaintiff said she has a

lot of trouble breathing, cannot be around a lot of people due to anxiety attacks,

she cannot stand, bend down or lift anything without severe pain in her lower back,

and said she cannot stand more than ten to fifteen minutes. She said she about

collapses when she walks and cannot sit very long due to the severity of her back

pain. (Tr. 263).

      When asked what she does on a typical day, plaintiff said she cleans without

getting much done and makes simple meals for herself and her mom because it

hurts to stand. She cannot sit for very long. She said she does not sleep well

because of her sleep apnea and her back pain.       Plaintiff said she has trouble

putting her shoes on, getting out of the bath tub, and has trouble going grocery

shopping because of the standing, walking, and lifting. She is unable to mow her

yard because of her back pain. She said she will go to church if she can handle

her anxiety, and she will hang out with her sisters every now and then. She said

she borrows her mother’s cane a couple times a week. She said she can only walk

two blocks before needing to stop and rest for fifteen to twenty minutes. (Tr. 263-

269). In a later Function Report from April 2016, plaintiff said she can only walk

one block before needing to stop and rest. (Tr. 312).


                                  Page 6 of 25
      2.       Evidentiary Hearing

      Plaintiff was represented by an attorney at the evidentiary hearing in March

2018. (Tr. 87).

      Plaintiff said she spent time in prison, was released in September 2015 and

was at a halfway house until October 2015. She then moved in with her mother.

(Tr. 92-93).

      Plaintiff said she can only stand for about ten minutes at a time, and it has

been that way for about ten years. She said she worked in the kitchen washing

pots and pans while in prison, but she was fired due to her back pain. Plaintiff

said her back pain has been severe for about six or seven years and gave it an eight

to ten out of ten pain rating applicable to that time period. She rated her pain level

as a seven out of ten on the day of the hearing. Plaintiff associated her back pain

with a spinal injury she had when she was seven years old and fractured her spine.

She also said she isolates herself in her room three to four days a week because

she cannot be around people and feels like she is being attacked. (Tr. 94-98, 103).

      A vocational expert (VE) also testified. The ALJ asked him a hypothetical

question which corresponded to the ultimate RFC findings. The VE testified that

this person could do jobs such as sorter, bench assembler, and routing clerk. The

VE also said if an individual were unable to walk or stand for more than ten minutes

at a time, that would erode all of the jobs identified by the VE. (Tr. 106-108).




                                     Page 7 of 25
       3.     Medical Records

       In February 2015, plaintiff saw Elizabeth Mills, a prison physician assistant,

complaining of moodiness, anxiety, snapping at people, gaining weight, and COPD.

Her cardiovascular exam was normal, affect was anxious, and mood was

appropriate. PA Mills’ assessment included bipolar disorder, COPD, and morbid

obesity, and she increased her Amitriptyline dose. (Tr. 390-392).

       In May 2015, plaintiff submitted an Inmate Request to Staff form asking that

she be put on different medication, and saying she was trying to lose weight by

walking one mile a day and staying away from the kitchen. (Tr. 419). In July

2015, plaintiff saw Dr. Kruse, a prison physician, regarding dyspnea 4, diabetes

issues, COPD, and depression.           His assessment included chronic COPD and

bipolar disorder, and plans included medication changes and lab orders. (Tr.

371-375).

       In August 2015, plaintiff again saw Dr. Kruse, and he noted her affect was

pleasant and cooperative, her cardiovascular exam was normal, and her mental

health exam was within normal limits.             Dr. Kruse’s assessment consisted of

bipolar disorder, COPD, diabetes, and morbid obesity. (Tr. 372-373).

       Plaintiff was released from prison in September 2015 and presented to The

H Group for an Adult Diagnostic Assessment. She reported that she has issues

with depression, irritability, social withdrawal, past suicidal ideation and one past


4
 Dyspnea refers to shortness of breath. https://www.mayoclinic.org/symptoms/shortness-of-
breath/basics/definition/sym-20050890, visited on January 23, 2020.
                                       Page 8 of 25
suicidal attempt, but she manages her symptoms well with medications. She also

reported various life traumas she went through, including being raped from the age

of seven until twelve by her mother’s husband, being physically and emotionally

abused by several of her past husbands, and her son passing away in her arms.

She reported that she took pain medication for back pain and reported that she

could not to lift anything over twenty-five pounds due to said back pain. (Tr. 456-

457, 460).

      In September and October 2015, plaintiff presented to PA McMurphy, a

primary care physician assistant, complaining of diabetes, depression, and thyroid

problems. Plaintiff reported having dyspnea, apnea, feeling depressed, joint pain,

and reported her pain as six out of ten. (Tr. 495, 497). PA McMurphy noted

fatigue, hoarseness, cough, dyspnea on exertion, wheezing, cold intolerance,

anxiety, depression, back pain, and joint pain.       Plaintiff’s physical exam was

normal each visit, and PA McMurphy’s assessment included bronchitis, bipolar

disorder, anxiety, diabetes, sleep apnea, and COPD. (Tr. 489-499).

      In October 2015, plaintiff presented to Dr. Sirikonda, a pulmonologist, to

discuss COPD, asthma, emphysema, diabetes, and obstructive sleep apnea. She

reported wheezing and coughing which wakes her up at night. The assessment

included asthma and COPD, and the doctor ordered a chest x-ray, pulmonary

function test, ambulatory oximetry, fractional exhaled nitric oxide, nicotine patches,

nicotine gum, inhalers, and nasal spray. (Tr. 528, 530-531).

      In November 2015, plaintiff underwent an Initial Psychiatric Evaluation to
                                 Page 9 of 25
establish care due to racing thoughts and nightmares. (Tr. 505).

        In December 2015, plaintiff saw Dr. Chandra, a psychiatrist, complaining of

nightly racing thoughts and crying for no reason. Dr. Chandra observed plaintiff

as alert and oriented, not severely depressed or psychotic, and not suicidal. Dr.

Chandra diagnosed plaintiff with bipolar disorder. (Tr. 579). Later that month,

plaintiff underwent a chest x-ray and no active chest disease was identified. (Tr.

536).

        On January 5, 2016, Dr. Leung, an internist, did a consultative exam. Dr.

Leung noted a generally normal physical exam, noted plaintiff is morbidly obese,

and noted plaintiff’s mental status as alert and oriented with an intact memory.

Dr. Leung observed plaintiff walking with a mild to moderate limp, and his

impression consisted of diabetes, history of mitral valve prolapse 5, low back pain

with a decreased range of motion, leg pain, asthma and COPD, and plaintiff was

mildly short of breath at rest. (Tr. 512-513, 515).

        That same day, Dr. Klug, a licensed clinical psychologist, did a consultative

psychological exam. Dr. Klug observed plaintiff walking with a steady gait. The

diagnostic impressions consisted of cocaine dependence, cannabis abuse, post-

traumatic stress disorder, generalized anxiety disorder, and dysthymic disorder 6.


5
  Mitral valve prolapse refers to a “condition in which the heart’s mitral valve doesn’t work well.
The flaps of the valve are “floppy” and may not close tightly. These flaps normally help seal or
open the valve.” https://www.nhlbi.nih.gov/health-topics/mitral-valve-prolapse, visited on January
23, 2020.
6
  Dysthymic disorder refers to a “smoldering mood disturbance characterized by a long duration
(at least two years in adults) as well as transient periods of normal mood.”
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2719439/, visited on January 23, 2020.
                                         Page 10 of 25
Dr. Klug noted adequate attention span, good concentration, intact immediate

memory, poor short-term memory with retrieval deficits, intact long-term memory,

poor insight and judgment, and poor reasoning.         Plaintiff reported worries,

obsessions, and compulsive behaviors. (Tr. 523, 525-526).

      Plaintiff returned to see Dr. Sirikonda on January 8, 2016, and reported

having a cough with yellow sputum, wheezing and shortness of breath, and

nocturnal symptoms every night. The doctor noted plaintiff’s pulmonary function

test was normal, her six-minute walk was normal, and her fractional exhaled nitric

oxide study was normal. The doctor’s impression included moderate persistent

asthma, allergic rhinitis, and obstructive sleep apnea.   The doctor encouraged

smoking cessation, regular exercise, and weight loss.        (Tr. 533, 535).     A

pulmonary function test produced normal results. (Tr. 864).

      Plaintiff returned to see PA McMurphy on January 19, 2016, to address

COPD and back pain. Plaintiff said her COPD symptoms include a cough that

wakes her up at night, dyspnea at rest, morning cough, morning phlegm production

and productive cough. Plaintiff reported her back pain severity level is moderate,

it occurs persistently, it is aggravated by daily activities, and she denied any

relieving factors. PA McMurphy’s physical exam was normal, and the assessment

included chronic obstructive pulmonary disease. (Tr. 563, 567).

      In February 2016, plaintiff had a psychiatry visit in which Dr. Chandra noted

plaintiff was doing well on her medicine, was alert and oriented, did not appear

distressed or psychotic, and her insight and judgment was intact. Dr. Chandra
                                 Page 11 of 25
diagnosed plaintiff with bipolar disorder, continued plaintiff on Zoloft and Requip,

increased Seroquel, added Effexor and Hydroxyzine, and discontinued Buspar.

(Tr. 577).

      On March 1, 2016, plaintiff established care with Benedicta Odemerho, a

family nurse practitioner, complaining of chest pains, a racing heart, shortness of

breath, and sinus pressure with congestion. (Tr. 669). Her assessment included

acute maxillary sinusitis, asthma, emphysema, diabetes, depression, and anxiety.

(Tr. 672). On March 10, 2016, a Plethysmography Report indicated plaintiff had

a minimal obstructive lung defect, and a pulmonary function test revealed an

isolated decrease in diffusing capacity which may suggest a pulmonary vascular

disease. (Tr. 675-677).

      In May 2016, plaintiff underwent a “Comprehensive Mental health and/or

Substance Abuse Assessment” performed by Larry Knopp, a licensed practitioner

of the healing arts (LPHA). Plaintiff said she sought treatment due to sexual abuse

as a child, abuse by her husband, her son’s death, drinking, prison, and racing

thoughts. She reported depressive, manic, anxious, ADD/ADHD, and psychotic

symptoms. (Tr. 606, 608). Plaintiff reported her low back pain is sometimes at

a ten on a one to ten scale, and said her pain interferes daily with her activities.

(Tr. 618). In the assessment, LPHA Knopp rated plaintiff as having “Moderate

functional impairments” regarding problem solving, alcohol/drug use, productivity,

and coping skills.   (Tr. 627).    LPHA Knopp diagnosed plaintiff with bipolar

disorder and post-traumatic stress disorder. (Tr. 634).
                                 Page 12 of 25
       In October 2016, plaintiff presented to Dr. Sirikonda for a pulmonary follow

up and complained of coughing, intermittent wheezing, nasal drainage and

shortness of breath.       Dr. Sirikonda’s impression included moderate persistent

asthma, morbid obesity, allergic rhinitis, and plans included a sinus CT scan, a

blood test, and allergen tests. Dr. Sirikonda suggested plaintiff’s symptoms may

be exacerbated by smoking and obesity, so he strongly recommended smoking

cessation and weight loss. (Tr. 694, 696-697).

       In February 2017, Binh Nguyen, D.O., a cardiologist, wrote a letter saying,

from a cardiac standpoint due to chest pain and shortness of breath, plaintiff

should not lift more than ten pounds and said cardiac symptoms worsen when

performing heavy lifting. (Tr. 692).

       In March 2017, plaintiff presented to Veronica Schaufelberger, a family nurse

practitioner, and the assessment included acute non-recurrent frontal sinusitis,

lumbago with sciatica 7 and other chronic pain. (Tr. 762).

       In April 2017, plaintiff presented to Melanie Cross, a family nurse

practitioner, at the Orthopaedic Center of Southern Illinois complaining of buttock,

low back pain, and left leg pain to her foot, and reported her current pain at a ten

out of ten. (Tr. 773). Plaintiff later presented to APN Schaufelberger, and the

assessment included acute recurrent frontal sinusitis and bilateral acute serous




7
  Lumbago with sciatica refers to “pain radiating from the lower back down into your leg.”
https://www.injurymap.com/diagnoses/lumbar-sciatica, January 23, 2020.
                                        Page 13 of 25
otitis media 8. (Tr. 764).

        Plaintiff presented to Beth Heaney, an advanced practice nurse, on May 1,

2017, for a medication follow up because her aunt passed away, along with a

number of others since her last appointment. The assessment and plan included

recurrent major depressive episodes, chronic post-traumatic stress disorder,

Wellbutrin, Trazodone, Requip, and Klonopin. (Tr. 755).

        On May 9, 2017, plaintiff presented to a physical therapist, PT Holzhauer, to

address her sacroiliac joint 9 pain. Plaintiff said the pain is progressively worse,

was much worse than the previous year, said the pain is frequent, and rated the

pain at an eight out of ten. Plaintiff said lifting, vacuuming, bending, and standing

all aggravate her back. She said she limits her standing to ten minutes, will sit for

five to ten minutes to rest, and she has to stop every twenty minutes when push-

mowing her yard.          PT Holzhauer diagnosed plaintiff with low back pain and

sacroiliac dysfunction, and recommended plaintiff be seen twice a week for four

weeks. (Tr. 723, 726). Plaintiff later presented to PT Andrade for a physical

therapy appointment. Plaintiff reported lower back and buttocks pain at a pain

level of eight out of ten but left reporting a pain level of three out of ten after

treatment. (Tr. 719).




8
  Serous otitis media refers to “a condition in which fluid resides in the middle ear.”
https://www.verywellhealth.com/serous-otitis-media-1192122, visited on January 23, 2020.
9
  “The sacroiliac joint connects the sacrum (triangular bone at the bottom of the spine) with the
pelvis (iliac bone that is part of the hip joint) on each side of the lower spine.” https://www.spine-
health.com/conditions/spine-anatomy/sacroiliac-joint-anatomy, visited on January 23, 2020.
                                          Page 14 of 25
       Plaintiff presented to APN Schaufelberger on May 19, 2017, and the

assessment included diabetes, vitamin D deficiency, chronic obstructive pulmonary

disease, and lumbago with sciatica.            (Tr. 759).     Plaintiff then presented to a

physical therapist assistant, PTA Marshel, for her back pain and rated her pain a

ten out of ten. Plaintiff reported aching and sharp pain, and said she changes

positions often and tries not to stand much. (Tr. 728).

       On May 25, 2017, plaintiff presented to FNP Cross complaining of low back

pain and rated her pain as a three out of ten after coming straight from physical

therapy. Plaintiff said physical therapy only relieves the pain for a short period of

time and said she still has difficulty with standing, bending, exercise, and walking

for long periods of time. FNP Cross ordered an MRI of the lumbar spine and a low

profile back brace.      (Tr. 786).     An MRI performed on May 31, 2017, showed

degenerative change throughout lumbar spine and at T11-T12 level, along with

severe bilateral L5-S1 neural foraminal encroachment 10. (Tr. 778).

       On June 4, 2017, plaintiff presented to Dr. Sirikonda complaining of asthma,

allergic rhinitis, obstructive sleep apnea, and morbid obesity.                 Dr. Sirikonda

ordered medication for acute bronchitis and encouraged smoking cessation and

exercise. (Tr. 824, 827-828). Plaintiff underwent a walk test on June 14, 2017,

and the results came back normal and stable. (Tr. 851).



10
   Encroachment refers to “the process by which spinal spaces, such as the foramina or the spinal
canal, become occupied by a piece of tissue that does not belong there.”
https://www.verywellhealth.com/encroachment-296766, visited January 23, 2020.
                                       Page 15 of 25
       In July and August 2017, plaintiff received steroid injections in her back by

Dr. Smith, a pain medicine physician. The post-procedure diagnosis consisted of

low back pain and advanced degenerative disc disease at L5-S1 with bilateral L5-

S1 foraminal stenosis 11, and plaintiff’s pain decreased from a ten out of ten to a

three/four out of ten after injection. (Tr. 787-788, 791).

       In October 2017, Plaintiff presented to Tamara Copeland, a nurse

practitioner, complaining of sinus infections, coughing at night, and postnasal

drainage, and said she never started the nasal spray as her insurance would not

cover it.    NP Copeland instructed plaintiff to take Flonase, do nasal flushes,

ordered blood work, and instructed plaintiff to exercise and quit smoking. (Tr.

816, 820). Plaintiff presented to APN Heaney and said she felt tired and stayed in

her room all the time, cried more, expressed concern about her aunt dying, and

said one of her friends died two weeks prior. APN Heaney increased plaintiff’s

Lexapro dose, suggested plaintiff take Klonopin as needed for anxiety, and

suggested certain habits for better sleep hygiene. (Tr. 794-795).

       In November 2017, plaintiff presented to FNP Cross and said she did get a

great deal of relief from the steroid injection in her back for about one week. FNP

Cross noted axial back pain on physical examination. (Tr. 800).




11
   Foraminal stenosis refers to “the narrowing of the cervical disc space caused by enlargement of
a joint (the uncinate process) in the spinal canal. https://www.spine-health.com/glossary/foraminal-
stenosis, visited on January 23, 2020.
                                         Page 16 of 25
      4.    State Agency Consultants’ Opinions

      Julian Pardo, M.D., a pediatrician retained by the state, reviewed the record

and considered plaintiff partially credible, stating she walked with a mild to

moderate limp and could tandem walk as well as toe and heel walk. He said

plaintiff could occasionally lift and/or carry twenty pounds and frequently carry

and/or lift ten pounds, stand and/or walk about six hours in an eight-hour work

day and could sit about six hours in an eight-hour work day. He said she could

push and/or pull, climb ramps and stairs, and balance without limitation. He said

she could climb ladders, ropes, and scaffolds occasionally, could stoop, kneel,

crouch, and crawl frequently, and said her lumbar spine range of motion was

reduced to ten degrees of extension on recent exam. (Tr. 118-119).

      James Greco, M.D., an internist retained by the state, reviewed the record

and said plaintiff could occasionally lift and/or carry twenty pounds and frequently

lift and/or carry ten pounds. She could stand and/or walk about six hours in an

eight-hour work day, could sit about six hours in an eight-hour work day and could

push and/or pull with limitations regarding her lower right extremities. He said

she could occasionally climb ladders, ropes, and scaffolds, could frequently climb

ramps and stairs, and could balance without limitations. (Tr. 138-139).

      5.    Dr. Nguyen’s Opinion

      Dr. Nguyen wrote a note on February 23, 2017, recommending, from a

cardiac standpoint, plaintiff should not lift more than ten pounds due to chest pain


                                  Page 17 of 25
and shortness of breath as those symptoms are exacerbated when performing heavy

lifting. (Tr. 692).

                                      Analysis

      First, plaintiff asserts the ALJ played doctor by independently interpreting

medical evidence.

      Plaintiff argues that the ALJ misconstrued the results of plaintiff’s MRI of her

lumbar spine and therefore “played doctor” because the two State agency doctors,

Dr. Greco and Dr. Pardo, reviewed the file prior to the MRI results. The ALJ

addressed in his decision that Dr. Greco and Dr. Pardo both had not reviewed it.

However, the ALJ went on to explain how they did review the consultative

examiner’s report which supported their thoughts on plaintiff’s lumbar spine

issues, and that was in correlation with the MRI results per the radiologist.

      Also, it cannot be said that the ALJ independently interpreted the MRI results

when any statement the ALJ made regarding said results was pulled directly from

the radiologist’s findings and impressions.      In McHenry v. Berryhill, the court

decided the ALJ erred by interpreting an MRI himself rather than having a doctor

explain the significance.   911 F.3d 866, 871 (7th Cir. 2018).          The facts in

McHenry are distinguishable from the one at hand.            In McHenry, the ALJ

independently compared MRI results with prior medical records to decipher

whether the impairments “actually existed at the same or similar level.”           Id.

Notably here, the ALJ did not rely on his own interpretation of the MRI. Instead,


                                  Page 18 of 25
he relied on the radiologist’s interpretation as set forth in the MRI report, and

simply restated the radiologist’s findings and impressions. Therefore, plaintiff’s

arguments to this point hold no weight.

      Plaintiff also argues the ALJ mischaracterized the results of the MRI.

Plaintiff’s assertions are incorrect, and said assertions are simply an effort at

plucking differences between things that are not actually contradictory.         The

radiologist’s impression of the MRI said, “Degenerative change throughout lumbar

spine and at T11-T12 level. Severe bilateral L5-S1 neural foraminal encroachment

and other findings as detailed above.” (Tr. 778). Plaintiff focuses on how the

radiologist’s findings showed no “central canal spinal stenosis,” while claiming the

ALJ erred by simply saying there was “no stenosis.”          There is no error or

mischaracterization of the results when an ALJ simply paraphrases findings

straight from the MRI report itself.

      Secondly, plaintiff also asserts the ALJ erred by finding that plaintiff’s

statements about the intensity, persistence, and limiting effects of her symptoms

are not entirely consistent with the medical evidence and other evidence.

      SSR 16-3p supersedes the previous SSR on assessing the reliability of a

claimant’s subjective statements. SSR 16-3p became effective on March 28, 2016

and is applicable here. 2017 WL 5180304, at *1. The new SSR eliminates the

use of the term “credibility,” and clarifies that symptom evaluation is “not an

examination of an individual’s character.” SSR 16-3p continues to require the ALJ

to consider the factors set forth in the applicable regulation, 20 C.F.R. § 404.1529.
                                    Page 19 of 25
Ibid. at *10.

      The new SSR does not purport to change the standard for evaluating the

claimant’s allegations regarding his symptoms.        Thus, prior Seventh Circuit

precedents continue to apply.

      The findings of the ALJ as to the accuracy of the plaintiff’s allegations are to

be accorded deference, particularly in view of the ALJ’s opportunity to observe the

witness. Powers v. Apfel, 207 F.3d 431, 435 (7th Cir. 2000). However, Social

Security regulations and Seventh Circuit cases “taken together, require an ALJ to

articulate specific reasons for discounting a claimant's testimony as being less than

credible, and preclude an ALJ from ‘merely ignoring’ the testimony or relying solely

on a conflict between the objective medical evidence and the claimant's testimony

as a basis for a negative credibility finding.” Schmidt v. Barnhart, 395 F.3d 737,

746-747 (7th Cir. 2005), and cases cited therein.

      Plaintiff argues that the ALJ’s application of whether plaintiff’s statements

“were entirely consistent with the medical evidence and other evidence” was

meaningless boilerplate.     This argument is borderline frivolous.         The “not

entirely consistent” language is, as plaintiff asserts, boilerplate language that

appears in many ALJ decisions.        However, the use of boilerplate language is

harmless where the ALJ goes on to give his reasons for his decision. Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).        The use of the phrase “not

entirely consistent” does not suggest that the ALJ used an incorrect standard.

The ALJ cited the correct standard at Tr. 66 and discussed the relevant factors in
                                Page 20 of 25
assessing plaintiff’s allegations.

      Plaintiff argues the ALJ failed to use appropriate questioning by not asking

more questions regarding plaintiff’s back pain and her ability to walk. Plaintiff

furthers her argument by saying the ALJ should have asked more questions to

obtain clarification because the plaintiff suffers from mental illnesses. However,

during the hearing, the ALJ asked multiple varying questions regarding plaintiff’s

back at Tr. 94, 95, 97, 98, and 99.        Furthermore, plaintiff’s attorney asked

questions regarding plaintiff’s back pain. Because plaintiff was represented by an

attorney, it was presumed she put on her best case for benefits.         Skinner v.

Astrue, 478 F.3d 836, 842 (7th Cir. 2007).

      Plaintiff argues that the ALJ omitted how back injections decreased plaintiff’s

pain for only one week at Tr. 68. It is true there is no language in the ALJ decision

that mentions how plaintiff had relief for only a week at a time. However, this

omission alone is not enough to require remand. The ALJ furthers his discussion

of back pain in the next paragraph stating the significant contradictions in the

objective evidence regarding plaintiff’s pain, and said contradictions speak directly

to the credibility issue.

      Additionally, plaintiff argues that the ALJ’s reference to her continued

smoking was error, citing Shramek v. Apfel, 226 F.3d 809, 812-13 (7th Cir. 2000).

Shramek did hold that the ALJ erred in discounting the plaintiff’s statements

because she continued to smoke. However, in that case, there was no evidence

linking the plaintiff’s symptoms to her smoking. Here, in contrast, there was such
                                   Page 21 of 25
evidence, as the ALJ pointed out at Tr. 68. Plaintiff supports her argument by also

citing to 20 C.F.R. § 404.1530 saying this regulation requires that the ALJ must

find that if the claimant followed prescribed treatment, it would restore the ability

to work. However, this regulation is of no concern here. Plaintiff was counseled

about the health risks of smoking, and plaintiff was offered medical treatment for

cessation. However, plaintiff said she was not interested in obtaining medical help

and was not ready to quit. (Tr. 820). Additionally, plaintiff was encouraged many

times by medical professionals to quit smoking due to her conditions, but plaintiff

never did. (Tr. 535, 697, 820, 827).

      Furthermore, plaintiff ignores how the ALJ had additional reasons for his

credibility determination regarding the multiple conflicts between what plaintiff

said and what she reported within the medical records.          There were normal

physical exams and essentially benign mental status exams during plaintiff’s

medical care. Also, there are the questionable events of January 5, 2016, where

Dr. Leung observed plaintiff walking with a mild to moderate limp. However, that

same day Dr. Klug observed plaintiff walking with a steady gait.          During the

hearing, plaintiff said she stopped working at the kitchen while in prison because

of her impairments. However, prison records reflect that plaintiff quit working in

the kitchen because she could not resist the easy access to junk food. Additionally,

plaintiff said she could walk a mile while in prison, yet she said at the hearing that

she could walk no more than ten minutes at a time. Therefore, this Court agrees

with the ALJ that plaintiff’s subjective assertions were not consistent with the
                                 Page 22 of 25
objective findings and records.

      Lastly, plaintiff asserts the ALJ erred by failing to consider the combined

effect of plaintiff’s impairments.

      “When assessing if a claimant is disabled, an ALJ must account for the

combined effects of the claimant's impairments, including those that are not

themselves severe enough to support a disability claim.” 42 U.S.C. § 423(d)(2)(B).

Spicher v. Berryhill, 898 F.3d 754, 759 (7th Cir. 2018). “The combined effects of

the applicant’s impairments must be considered, including impairments that

considered one by one are not disabling.” Williams v. Colvin, 757 F3.d 610, 613

(7th Cir. 2014).

      Plaintiff alleges the ALJ failed to incorporate all the limitations that are

supported by the record in his RFC assessment and hypothetical question posed to

the VE, including plaintiff’s obesity, asthma, and allergic rhinitis. Plaintiff goes on

to say, “The ALJ does not explain why Phillips is not more limited in her ability to

lift given the ALJ’s finding that each one of these impairments, standing alone,

limits her lifting to no more than 10 pounds.” The Court agrees with defendant

that plaintiff is essentially asking for something she already received.

      Here, the ALJ accounted for plaintiff’s obesity in his RFC determination when

he said, “Nevertheless, the undersigned further limits the claimant’s ability to climb

ladders, ropes, or scaffolding to never due to her obesity…” (Tr. 69-70). The ALJ

addressed plaintiff’s asthma at Tr. 68, explaining that her breathing issues are well-

controlled with inhalers but are exacerbated by weather, such as humidity. (Tr.
                                  Page 23 of 25
698).    The ALJ accounts for this in his RFC determination when he said,

“Therefore, the claimant has been limited accordingly to avoiding concentrated

exposure to pulmonary irritants, extreme temperatures, and humidity.” (Tr. 68).

In regards to the ALJ’s alleged failure to recognize plaintiff’s allergic rhinitis, the

failure to recognize it as a separate diagnosis is irrelevant. Plaintiff does not argue

that her rhinitis has any effect on her ability to work, and the medical records do

not suggest as much. For these reasons, the Court rejects plaintiff’s third issue.

        This is not a case in which the ALJ failed to discuss evidence favorable to the

plaintiff or misconstrued the medical evidence.       Plaintiff’s arguments are little

more than an invitation for this Court to reweigh the evidence.          She has not

identified a sufficient reason to overturn the ALJ’s conclusion.

        Even if reasonable minds could differ as to whether plaintiff was disabled at

the relevant time, the ALJ’s decision must be affirmed if it is supported by

substantial evidence, and the Court cannot substitute its judgment for that of the

ALJ in reviewing for substantial evidence. Burmester, 920 F.3d at 510; Shideler

v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

                                         Conclusion

        After careful review of the record as a whole, the Court is convinced that the

ALJ committed no errors of law, and that his findings are supported by substantial

evidence. Accordingly, the final decision of the Commissioner of Social Security

denying plaintiff’s application for disability benefits is AFFIRMED.


                                    Page 24 of 25
The Clerk of Court is directed to enter judgment in favor of defendant.

IT IS SO ORDERED.

DATE: February 21, 2020.



                                      DONALD G. WILKERSON
                                      U.S. MAGISTRATE JUDGE




                           Page 25 of 25
